DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 21 December 2020 has been entered in full.  Claims 9, 11, 12, 15, and 22-25 are canceled.  Claims 4-8, 10, 13, 14, 17-19, 26, and 27 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1-3, 16, 20, and 21 are under examination.

Withdrawn Objections And/Or Rejections
The certified copy of foreign priority document “ISRAEL 247369” has been received.  Accordingly, Applicant’s claim to the foreign priority date of 18 August 2016 is granted, thus resolving the issue regarding foreign priority set forth at pp. 3-4 of the previous Office action (mailed 04 September 2020).
The application is now fully in compliance with the sequence rules, 37 CFR 1.821-1.825, in view of the amendment received 21 December 2020, thus resolving the issue regarding the sequence rules set forth at p. 4 of the previous Office action (mailed 04 September 2020).
The objection to the disclosure for informalities as set forth at p. 5 of the previous Office action (mailed 04 September 2020) is withdrawn in view of the amendment correcting said informalities (received 21 December 2020).
The rejection of claims 1-3, 11, 16, 20, and 21 under 35 U.S.C. 112(b) as set forth at pp. 5-6 of the previous Office action (mailed 04 September 2020) is withdrawn in view of the new sequence listing submitted with the response (received 21 December 2020).  Applicant is advised that the new sequence listing has been entered.
The rejection of claims 1, 11, 16, 20, and 21 under 35 U.S.C. 112(a)(1) as being anticipated by Rosenfeld et al. as set forth at pp. 13-14 of the previous Office action (mailed 04 September 2020) is withdrawn in view of the declaration by inventor Niv Papo (received 21 December 2020) establishing that the reference was published less than a year prior to the effective filing date of the instant application and that the work described therein was Applicant’s own work.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 16, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention wherein the recited polypeptide is:
(A)    M-CSFC31S (also referred to as M-CSFM; SEQ ID NO: 1 wherein residue 31 is serine), wherein the polypeptide has the activities of (1) having diminished dimerization capability, (2) having strong binding and specificity for c-FMS, (3) an enhancer of c-FMS, and (4) an enhancer of osteoclast differentiation;
or
(B)    M-CSFC31S,M27R (also referred to as M-CSFM,M27R; SEQ ID NO: 15), wherein the polypeptide has the activities of (1) being incapable of dimerization, (2) being capable of binding and antagonizing c-FMS, and (3) being a good osteoclast inhibitor that impairs differentiation of monocytes to osteoclasts;
does not reasonably provide enablement for the claimed invention involving variants of these polypeptides. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The rejection is maintained for the reasons set forth at pp. 7-13 of the previous Office action (mailed 04 September 2020) and for the reasons discussed below.
Applicant argues (p. 10, remarks received 21 December 2020) that the various species provided in the specification and especially in the examples section enable the full scope of the claimed invention.  Applicant also points out that the amendment of the claims limits the scope of claim 1 and its dependent claims.
This has been fully considered but is not found to be persuasive.  While it is acknowledged that the claims have been amended to recite the functions of inability to form heterodimers or capability of binding c-FMS and αvβ3 integrin, such is still substantially broader in scope than what has been indicated as enabled.  Structurally, the claims still allow for up to 10% sequence variability from SEQ ID NO: 1, with only minor further structural limitations recited.  Specifically, claim 1 only specifies that either the residue at position is not methionine (wherein the residue can be mutated in any way, e.g., substitution to any other amino acid or deletion), or substitution of amino acids 25-32 or 64-71 with the RGD motif of SEQ ID NO: 6.  This defines an enormous structural genus encompassing species that are quite diverse when compared to enabled species M-CSFC31S and M-CSFC31S,M27R, which are the subject of the detailed guidance and working examples of the instant specification.  Also, the functional limitations recited in the newly amended claims are not commensurate in scope with what is enabled.  For example, the specification does not teach the skilled artisan how to use a polypeptide that is merely being incapable of homodimerization without the added functions of having strong binding and specificity for c-FMS, being an enhancer or antagonist of c-FMS, and being an enhancer or inhibitor of osteoclast differentiation.
Due to the large quantity of experimentation necessary to generate the nearly infinite number of derivatives recited in the claims and possibly screen same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide useful activity other than the two mutants M-CSFC31S and M-CSFC31S,M27R, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function (see references cited in previous Office action), and the breadth of the claims which recite only minimal structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
13 February 2021